Citation Nr: 1811309	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-46 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for orthopedic problems, to include lower back and bilateral knee disabilities.

3. Entitlement to service connection for a skin disorder, to include melanoma as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran's Brother


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2017, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The official death certificate demonstrates that the Veteran died in February 2015 and lists the immediate cause of death as neuroendocrine cancer of the mediastinum. 

2. The Veteran served in the Republic of Vietnam; therefore, he is presumed to have been exposed to herbicides during active service. 

3. At the time of his death, the Veteran had neuroendocrine carcinoma, and the evidence is in relative equipoise as to whether his neuroendocrine carcinoma was related to his military service and contributed to his cause of death.

4. Prior to his death, the Veteran had orthopedic disabilities of the legs and back that were related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for orthopedic problems of the legs and back have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Cause of Death

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of the veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be etiologically related.  38 C.F.R. § 3.312(b).

To prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a veteran was exposed to an herbicide during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307, 3.309(e) (2017).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6)(iii).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's official death certificate shows that he died in February 2015, and the immediate cause of death was listed as neuroendocrine cancer of the mediastinum.

At the time of his death, the Veteran was service-connected for tinnitus, which was assigned a 10 percent disability rating.  After his death, a November 2016 rating decision granted service connection for other specified trauma and stress-related disorder (claimed as post-traumatic stress disorder) and awarded a 30 percent disability rating, effective December 19, 2006.

The appellant contends that the Veteran should be presumptively entitled to service connection due to his exposure to herbicides while serving in Vietnam.  See November 2017 Board Hearing Testimony p. 6. 

The Board acknowledges that the Veteran did serve in Vietnam, as it is consistent with the evidence of record.  He is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307 (a)(6)(iii). 

The Veteran was not service-connected for any respiratory condition, including neuroendocrine carcinoma, at his time of death.  Additionally, the Board acknowledges that neuroendocrine carcinoma is not listed as a condition for which service connection can be granted on a presumptive basis due to herbicide exposure under 38 C.F.R. § 3.307 (a)(6)(iii).  However, direct service connection can still be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to herbicides, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation

VA sought a medical opinion in August 2017 to address the issue in this case.  Specifically, VA requested a review of whether the Veteran's death was least as likely as not due to his service-connected disabilities or herbicide exposure during his military service.  The examiner opined that the Veteran's cause of death was less likely than not due to his service-connected disabilities or in-service herbicide exposure.  However, he failed to provide a sufficient rationale for these conclusions stating only that the Veteran's neuroendocrine cancer of the mediastinum, along with his contributing renal failure, were not service-connected, nor were they considered a respiratory cancer.  Thus, the opinion is afforded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).      

In November 2017, the appellant submitted a private medical opinion in which Dr. J. T. opined that the Veteran's neuroendocrine carcinoma was as likely as not located in his respiratory system.  He further concluded that the cancer was as likely as not caused by the Veteran's exposure to herbicides during his military service in Vietnam.  Dr. J. T. based these conclusions on his treatment of the Veteran from November 2013 until his death in February 2015.  The Board finds this opinion to be highly probative.  See Nieves-Rodriguez, supra. 

The Board finds that the evidence is in equipoise regarding whether the Veteran's neuroendocrine carcinoma and in-service herbicide exposure contributed to the cause of his death.  The benefit of the doubt is resolved in the Veteran's favor.  See Gilbert, supra; 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017). 

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). 

As discussed above, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Prior to his death, the Veteran sought service connection for orthopedic problems related to his arms, legs, and back.  After his death in February 2015, the appellant became the Veteran's substitute regarding this appeal.

The June 2014 VA examination report noted orthopedic diagnoses including spondylosis of the lumbar spine, as well as medial compartment osteoarthritis of the bilateral knees.  The Board notes that the Veteran did not have a diagnosed disability of the bilateral arms prior to his death.  However, the back and bilateral knee diagnoses satisfy the first element of direct service connection in this instance.

At the time of the June 2014 examination, the Veteran reported experiencing back and knee pain, which he believed was caused by heavy lifting and parachute jumps during service.  He further stated that he sought treatment for his back in 1987.  He noted that one specific parachute jump resulted in a "hard landing."  The Veteran's DD-214 reflects that he received the Parachutist Badge during service.  Thus, the Board finds the available documentation corroborates the Veteran's reports of in-service orthopedic injuries.  Therefore, the second element of service connection is met.

At the November 2017 hearing, the appellant testified that the Veteran lifted heavy artillery and jumped out of airplanes during service.  See November 2017 Board Hearing Transcript p. 3.  Additionally, the appellant's brother-in-law testified that the Veteran moved heavy artillery, field sandbags, and built bunkers during service. See November 2017 Board Hearing Transcript p. 16.

The June 2014 VA examiner opined that the orthopedic disabilities were less likely than not related to service.  He based this opinion on the lack of a documented parachute injury during service, stating that there was no evidence that a parachute jump without a resulting injury would cause back problems or osteoarthritis of the knees in the future.  However, the examiner failed to provide a supporting rationale to explain why the back and knee disabilities in this case were not caused by military service or parachute jumps.  Thus, the opinion has no probative value.  See Nieves-Rodriguez v. Peake, supra; Stefl, supra.

Resolving all doubt in favor of the appellant, the Board finds that the evidence is at least in equipoise and satisfactorily establishes that the claimed orthopedic problems originated during the Veteran's active service.  In reaching this decision, the Board notes that his lay statements consistently and credibly indicated that he experienced back and knee pain as a result of heavy lifting and parachute jumps during service.  This testimony is further corroborated by his DD 214, which corroborated his in-service parachute jumps.  Thus, prior to his death, the Veteran credibly stated that the onset of his orthopedic disabilities occurred during service and that his symptoms continued afterwards.  

Although the June 2014 VA examiner opined that the Veteran's orthopedic disabilities were not caused or aggravated by his military service, the Board is also persuaded by the testimony given by the appellant and her brother-in-law, as well as the Veteran's own lay statements regarding in-service occurrence and continuity of symptomatology, as corroborated by his military personnel records.  The favorable and unfavorable evidence is in equipoise and, as such, reasonable doubt is resolved in the appellant's favor and the claim is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of the Veteran's death is granted.

Entitlement to service connection for orthopedic problems, to include lower back and bilateral knee disabilities, is granted.


REMAND

The Board finds additional development is warranted before a decision may be rendered regarding entitlement to service connection for a skin disorder. 

The appellant asserts that the Veteran's melanoma was related to his presumed exposure to herbicide agents in the Republic of Vietnam.  She also reported that he experienced actinic keratosis prior to his death, which is corroborated by private dermatological treatment records.  Additionally, service treatment records documented episodes of skin growths on July 24, 1971, as well as on September 3, 1971.  Although melanoma is not a disease which has been found to be presumptively related to exposure to herbicide agents, service connection may be found on a direct basis.  See 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017); see also Combee, supra.  The Veteran was not afforded a VA dermatological examination prior to his death, but based upon the documentation of skin growths during service, as well as the evidence of melanoma after separation from service, the Board finds that a remand of the claim is warranted in order to obtain a VA opinion which addresses the nature and etiology of the Veteran's skin disorder prior to his death.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA treatment records prior to the Veteran's death.

2. With appropriate authorization from the appellant, obtain and associate with the record any outstanding private treatment records identified by her as pertinent to her claim

3. After the above development has been completed to the extent possible, send the claims file to a VA examiner for an opinion as to whether the Veteran's melanoma, and any other skin disorders, were related to his military service.  The claims file must be reviewed by the examiner. 

After review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin disorder, to include melanoma, was etiologically related to his military service, to include his presumed exposure to herbicide agents in the Republic of Vietnam. 

The examiner should explain the reasons for any conclusion reached.  The examiner should not rely solely on the fact that VA regulations do not recognize the Veteran's melanoma as being presumptively related to exposure to herbicide agents.

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case and provide the appellant, and her representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


